 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. B. Ragland Company and Clarence BatemenTeamsters,Chauffeurs,Helpers and Taxicab DriversLocalUnion 327, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of AmericaandClarence Bate-man. Cases26-CA-5674 and 26-CB-1049March 25, 1976DECISION AND ORDERBY MEMBERSFANNING. PENELLO, AND WALTHEROn December 22, 1975, Administrative Law JudgeHerbert Silberman issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and the Re-spondent Employer and Respondent Union filedbriefsin responseto the General Counsel's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lationsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed inits entirety.'The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge.It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect.StandardDry Wall Products,Inc.,91NLRB544 (1950),enfd.188 F.2d 362(C.A. 3, 1951).We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN,AdministrativeLaw Judge: Acharge and an amended charge having been filed in Cases26-CA-5674 and 26-CA-1049 on July 9 and August 12,1975, respectively, by ClarenceBateman,an individual, anorder consolidating said cases and a complaint therein wasissued on August 12, 1975. The complaint, as amended onAugust 15, 1975, alleges that C. B. Ragland Company,herein called the Company,has engaged in and is engagingin unfair labor practices affecting commerce within themeaning of Section2(6) and (7) of the Act, in violation ofSection 8(a)(1) and(3) of the National LaborRelationsAct, as amended, and Teamsters, Chauffeurs, Helpers andTaxicab Drivers Local Union 327, affiliated withInterna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called the Union, hasengaged in and is engaging in unfairlaborpractices viola-tive of Section 8(b)(1)(A) and (2) of the Act. Respondentsduly filed answers denying that they have engaged in thealleged unfair labor practices. A hearing in these proceed-ingswas held on October 21 and 22, 1975, in Nashville,Tennessee. Following the close of the hearing, briefs werefiledwith the Administrative Law Judge on behalf of theActing General Counsel, herein called General Counsel,the Company, and the Union.'Upon the entire record in these cases, and from my ob-servation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYC. B. Ragland Company is a corporation engaged in thewholesale grocery business in Nashville, Tennessee. Duringthe 12 months preceding the issuance of the complaint, theCompany purchased and received goods and supplies val-ued in excess of $50,000 through channels of interstatecommerce directly from points located outside the State ofTennessee. Respondents admit, and I find, that the Com-pany is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesDuring thetimes materialto these proceedings the Com-pany and the Union were parties to a collective-bargainingagreementcovering the Company's rank-and-file employ-ees. The agreement does not contain any provision requir-ing membership in the Union as a condition of employ-ment. Clarence Bateman and James Leray Jones duringthe times relevant tothese caseswere employed by theCompany but were not members of the Union. The com-plaint alleges and Respondents deny that Ronnie Stewart,a union member employed by the Company, was an agentof the Union so that alleged unlawful conduct on the part1No opposition having been filed to General Counsel's motion, datedDecember5, 1975,to correct the transcript of record, the motion is herebygranted.223 NLRB No. 49 C. B. RAGLAND CO.313of Ronnie Stewart is attributable to the Union. On May 4,1975,2 Ronnie Stewart and ClarenceBatemanengaged in afight while at work and both were discharged for such con-duct in accordance with established company policy.In connection with the events leading to and the dis-charge of ClarenceBateman, the complaint alleges that theUnion unlawfully:(a)By its agent Ronnie Stewart and others whose exactidentity is unknown 3 between April 6 and May 4 "threat-ened to assault and coerced" Clarence Bateman because hewas not a member of the Union. (The alleged threats andacts of coercion were by means of unsigned written noteswhich were left at various places within the Company'swarehouse. On May 4 Ronnie Stewart admitted that hewas the author ofsomeof the notes. No representative ofthe Company or of the Union had observed Ronnie Stew-art write any note or leave any note in the warehouse.)(b) By its agent Ronnie Stewart on or about April 6caused or attempted to cause the Company to dischargeClarenceBateman. (On that day the following note wasfound by a supervisor: "I warned you people that if Clar-ence Bateman cameinto work tonight I was going to file adiscrimination charge against you. I have already contact-ed my lawyer I am going to give you tonight if he is takenoff the job right now I will withdraw the charge. He isworking illegally and the law will prevail. He has a relativeworking here whichis againstCBR rules." However, thereisnoevidence that the Company's decision to dischargeBateman onMay 8 was in any way influenced by its re-ceipt of this note.)(c)By its agent Ronnie Stewart on May 4 physicallyassaulted Clarence Bateman because he was not a memberof the Union. (Although ClarenceBateman,as well asRonnie Stewart, was discharged for having engaged in afight on May 4, the complaint does not allege that theUnion caused or attempted to cause Bateman's dischargeby its conduct on this day. Presumably the theory of thecomplaint, although not pleaded so precisely, is that sinceApril 6 the Union has engaged in a course of conduct di-rected towards attempting to cause and ultimately causingClarence Bateman's discharge.)In connection with the events leading to and the dis-charge of ClarenceBateman, the complaint alleges that theCompany engaged in unlawful conduct by:(a) Since April 6 tolerating, allowing, and condoning theUnion "to encourage" membership in the Union throughthreats of physical assault and other union demonstrations.(b)On May 8 discharging Clarence Bateman because hewas not a member of the Union. (Clarence Bateman andRonnie Stewart initially were suspended on May 4 for en-gaging in a fight and both were later terminated.)The complaint as amended also alleges that the Unionabout June 4 engaged in further violations of Section2All dates refer to the year 1975 unless otherwise indicated.3At the hearing General Counsel adduced certain testimony from hiswitness James I. Gentry purporting to establish that the"others" was unionshop steward Henry Owen"Petey" Watts. No explanation was offered byGeneral Counsel as to why Watts was not identified prior to the time Gen-try gave his testimony. In any event, the testimony of Gentry purporting toconnect Watts with the alleged unlawful conduct is so flimsy and insubstan-tial that it has no probative value whatsoever.8(b)(1)(A) by discriminatorily causing the health and wel-fare benefit payments to employee James Leray Jones tobe discontinued because he was not a member of theUnion. (The payments were resumed about June 25. Jonesthen also received a lump sum payment for the period oftime that the benefits had been discontinued. There is nocontention that any moneys are owed to Jones by reason ofthe temporary suspension of his health and welfare benefitpayments.)The Company's positien is thatBateman was dis-charged, pursuant to established policy, for having engagedin a fight with Ronnie Stewart on May 4 and that theUnion did not attempt to cause or cause his discharge andthatBateman's lack of membership in the Union was not amotivating factor in its decision to discharge Bateman. TheUnion's position is that it never caused or attempted tocause the discharge of Bateman, that Ronnie Stewart wasnot its agent,and that it is in no way responsible for theconduct of Ronnie Stewart. The Union does not deny thatbenefit payments due to James Leray Jones were tempo-rarily discontinued about June 4, but denies that they weresuspended because Jones was not a member of the Union.B. ClarenceBatemanClarence Bateman has worked for the Company severaltimes.His earliest period of employment began in Novem-ber or December 1973. His most recent period of employ-ment began on February 1, 1975. His job required him toload trucks, which involved operating a motorized vehicle.Bateman testified that he was employed part-time. Al-though not altogether clear from the record it would ap-pear thatBateman wasa temporary employee rather thana part-time employee. Whatever his status, he was not car-ried on the Company's seniority roster and testimony wasadduced that Bateman planned to leave the employ of theCompany in order to work in a sawmill which his fatheroperated.Bateman wasnot a member of the Union.' Clar-enceBateman testified that in March Henry Watts andEverett Keen, the Union's job steward and alternate jobsteward, asked him to join the Union, which he declined todo. The request was renewed several times thereafter andin each instance Clarence Bateman said that he did notwish to join the Union.Bateman alsotestified that towardsthe end of April another employee, Ronnie Davis, askedhim to join the Union and on the night of May 4 RonnieStewart asked him to join the Union. Both Watts and Keentestified that they had asked Clarence Bateman to join theUnion and that he declined giving as a reason that he wasplanning to work in his father's sawmill.'Beginningabout April 6 handwritten notes from time totime were found in the plant directed to ClarenceBateman,whose nickname is "Peanuts." General Counsel introducedin evidence the following four notes:° According to UnionPresidentWilliamLeonEllis,none of theCompany's part-timeemployees were members of theUnion, although theywould have beenacceptedas membershad they soughtto join, and three orfourfull-time employeeswere not membersof the Union.5SupervisorDon Fann, who is ClarenceBateman'suncle bymarriage,testified that numerous times he wastold by ClarenceBateman that thelatter did not wishto be a full-time employeebecause he intended to workwith his father in a sawmill whichwas thenclosed becauseof bad weather. 314DECISIONS OFNATIONALLABOR RELATIONS BOARDYou hadbetter watchyour steptonight. If the Compa-ny want[sic] getrid of yourasswewill.Look outunionpeople will get you.Hi Peanuts are you gettingnervous you'd better be-causeifyou don'tjoin the unionpretty soon yourname is shit.Scab watch your step.Are you having trouble reading this you scab you willhave trouble reading when we close those eyes. Joinup or get your ass out.Our patiences[sic] are wearingthin.Bateman testified that whenever he saw such a note heremoved it, read it, and gave it to Supervisor Don Fannwho then gave the note to Wade A. Bobbitt,director ofoperations,for transmittal to the Company's lawyer .6 Hewas instructed by Bobbitt that if anyone threatened him hewas "to notify one of the foremen,"and waswarned bySupervisor Don Fann that if he was caught fighting heprobably would be fired.The first note, quoted above, which was directed to theCompany, was received by Supervisor Fann about April 6.Fann spoke to Union Stewards Watts and Keen about thematter.Both disclaimed any knowledge of the note andboth were of the opinion that it was a childish act. Fanntold them to try to find out who had written the note. Theysaid that they would.'The next day Fann discussed thenote with Wade Bobbitt.That night Bateman received anote which he showed to Fann.Fann again spoke to thejob stewards about the matter and instructed them to findout who was writing the notes.Fann testified that from thehandwriting he suspected that Ronnie Stewart had writtenthe notes.However,as this was only a suspicion,he neveraccused Stewart of doing it sWade Bobbitt testified when he first was told about anote concerning Bateman he thought the matter wouldblow over and he did nothing. However,after he learned ofother notes he spoke to Union Stewards Watts and Keenand instructed them to find out who was writing the notesand to try to stop the notes. Bobbitt also told the unionstewards that the notes could lead to a fight and if a fightbroke out the employees involved would be discharged.Bobbitt further testified that he instructed his foremen tobe alert to try to prevent any fights from occurring.'Both Keen and Watts denied that they had written anyof the complained-of notes.Keen testified that he "asked6 Batemantestified that the notes were returned to him by Fran so that hecould bring them to the Labor Board in connection with the charges whichhe filed.rFann's testimony is uncertain as to whether he spoke to Keen and Wattsseparately or together. He testified that in his conversation with Watts hesaid. "We need to look into it and see if we can find out who is starting thisor where all this is coming from," and in his conversation with Keen thelatter said "that he'd look into it."!Wade Bobbin testified that he was told by Fann that the latter suspect-ed Ronnie Stewart was writing the notes.9 Bobbitt testified that he received reports from his supervisors that Bate-man was called scab and other opprobrious names because Bateman wasnot a member of the Union. However, the individual who engaged in thenamecalling was not identified. Bobbitt also testified that one of his fore-men told him that the latter believed that Keen and Watts were writing thenotes to Bateman.around" if anyone knew who was writing the notes but wasunable to learn anything.1° Watts testified that SupervisorFann asked him to find out who was writing the notes andthat he was told by Bobbitt that the writing of notes toBateman should be stopped. Watts further testified that hetold some of the employees that if they knew who wasresponsible to have the notewriting stopped."On the night of May 4 Ronnie Stewart admitted that hehad written some of the notes which are complained of inthese proceedings. General Counsel contends that Stewartwas acting as an agentfor the Union. The only evidenceadduced by General Counsel in support of such agency isthe testimony of employee James Gentry. Gentry testifiedthat about a month before Bateman's discharge, at approx-imately 9:50 p.m., he was near the breakroom in the ware-house with Watts, Keen, and Ronnie Stewart. According toGentry,"I noticed[Bateman] was coming down [the aisle]toward us, and they [Watts and Keen] said they wouldhave to get shed [rid] of him." 12 Keen denied making thestatementattributed to him by Gentry. Gentry has beennurturing a longstanding grievance against the Union inthe belief that the Union did not support him when he wasdischarged from a job some years earlier.In giving his tes-timony at the hearing Gentry manifested a hostility to-wards the Union and a desire to help Bateman, whom hefeltwas not treated fairly. I am of the opinion that Gentrywas not a reliable witness and I do not credit Gentry'suncorroborated testimony, particularly where contradictedby Keen who impressed me as a truthful witness.13About 10 p.m. on May 4 Clarence Bateman and RonnieStewart became embroiled in a fight and both were dis-charged.Earlier that evening Bateman gave SupervisorFann a note (the last quoted above) which threatened thathis eyes would be put out. Fann foldBateman todo his joband not to do anything and that Fann was going to lookinto the matter. Fann warned Bateman that if he becameinvolved in a fight or scuffle he would be discharged auto-matically." Later, about 6:30 p.m. that evening, accordingto Bateman, Ronnie Stewart approached him and askedwhether he was going to join the Union. When he re-sponded that he was not Stewart said, "I'll get you beforethe night's over with." Bateman reported this threat to Su-pervisor Fann. Fann told him to return to his job and cau-tioned him not to do anything wrong and said that he10 In a pretrial affidavit Keen averred, "Watts is the onlyperson I talkedto about the notes that Peanuts got, because I thought thatthis was Watts'resrnsibility,since he was the steward."In a pretrial affidavit Watts averred, "The companynever did show meor tell me about any threatening noteswhichBateman hadreceived. Thecompany never didask me totry to find out or stop anyone who wasmaking threats to Bateman about hislack ofunion membership."12Gentryalso testified that on another occasion in a private conversationwith Watts,Watts said that Batemanwould haveto join theUnionor "we'llget shed of him."17Even were I to creditGentry's testimony,the fact that Ronnie Stewartmay have overheard Keen and Wattssay that they would haveto get rid ofBateman would not make theUnionresponsible for the notes which Stewartwrote.There isneither evidence that the Union had authorized Stewart towrite the notes nor evidence that the Union knew that Stewart was writingthe notes and in some fashion had ratifiedor had adoptedhis conduct.14 Bateman testified that he had received several warnings from Fann thathe would be discharged if he got into a fight while at work. C. B. RAGLAND CO.would contact Ronnie Stewart's supervisor during the sup-per break."Bateman further testified that about 9:50 the same eve-ning, May 4, as he was driving along one of the aisles in theproduce section he was hit across his shoulders.He turnedaround and saw Ronnie Stewart who said, "I told you Iwas going to get you before the night's over with." Insteadof looking for a supervisor to whom to report the incident,Bateman told Ronnie Stewart to wait a minute and "wentback to the front dock, there's a board laying up there and... took the board and put it on [his] motor." He returnedto the produce section where he saw Ronnie Stewart run-ning with a stick in his hand. Bateman stopped his vehicle.Stewart swung at Bateman and "then me and him startedswinging at each other with the sticks." The fight ultimate-ly was stopped by Supervisor Leonard Alford.Wade Bobbitt was called to the plant because of thefight.In the presence of several supervisors he interviewedboth Bateman and Stewart. He advised both that they weresuspended pending further investigation. Before Stewartleft the office, according to Bateman, Stewart said that "hewrote two or three of the notes." On May 8 Bateman wassent a letterfrom the Companyinforminghim that he hadbeen dismissed as of that day for having engaged in a fight.Stewart also was discharged.Contrary to General Counsel, I find that Clarence Bate-man was discharged by the Company for violation of anestablished rule and that he was not discharged at the in-stance ofthe Union or for anyreason relatingto his lack ofmembershipin the Union. I further find that GeneralCounsel has not proved that Ronnie Stewart is an agent ofthe Union or that the Union was responsible for any of thethreatening notes directed to Batemanor to the Companyabout Bateman, 16 and that the General Counsel has notproved that the Company tolerated, allowed, or condonedtheUnion or anyone else to assault or make threats ofassault against Bateman or any other employee.C. James Leray JonesJames Leray Jones has been working as a truckdriver forthe Company for about 3 years. On April 18 he broke hisarm. Although he is not amember ofthe Union, neverthe-less, he wasentitled under the terms of the collective-bar-gaining agreementto disability payments of $50 per weekfor 13 weeks. As required by the insurance carrier thatadministersthe health and welfare program, on April 29Jones filed an application for benefits together with a.doctor's certificate which indicated that he would be out ofworkfor an indefiniteperiod oftime.He thereafter beganreceivinghis disability payments. However, the check he15Bateman testified thathe was told to get a supervisorif he werethreat-ened and heresponded that his daddy raisedhim toprotect himself. Ac-cording to Fann,Bateman said to him,"No damn bodywas going to beatup on him,his daddydidn'tbring himup that way."16I find no merittoGeneralCounsel's argument,unsupported by anyclear precedent,that asthe Union knew aboutthe noteswhich containedthreats against Bateman because he was not a member, it"became incum-bentupon theUnion to disavow and repudiatethesethreats and to makethe employees awarethat the Union wasnot acquiescingin this type ofactivity."315normally would have received on June 4 did not arrive. OnJune 6 he telephoned Tess McAnally, who handles claimsfor the insurance carrier and is responsible for the prepara-tion and mailing of the compensation checks. McAnallyinstructed Jones to communicate with William Leon Ellis,the Union's president, about the matter. McAnally testifiedthat Ellis had telephoned her and "[h]e just told me to stopthem (the disability payments) for awhile, till he got somemore papers in. And I just didn't question him." The pa-pers referred to by Ellis were doctor's statements.17Ellis testified that he is cochairman of the six-man boardof trustees that administers the health and welfare fundestablished under various collective-bargainingagreementsbetween the Union and employers in the Nashville area.He telephoned McAnally and instructed her to "check Mr.Jones out, and a guy named Jerry Bland," who works foranother employer. The object, according to Ellis, was toascertain that they had not returned to work because thefund had had previous experiences where employees ac-cepted disability benefits after they had returned to work.According to Ellis, McAnally should not have stopped orsuspended any payments to Jones but should have checkedwhether or not he had returned to work, and, if he had not,should have continued his disability payments.Jones testified that in the afternoon of June 6 he reachedEllisby phone and asked why his disability paymentchecks had been suspended. Ellis replied that he did notknow of any problem, that Jones should comein to see himand he probably could resolve the matter. Jones did notvisit Ellis. Jones then went to the National Labor RelationsBoard and filed a charge against the Union. Thereafter hereceived a telephone call from a Board agent who informedhim that the insurance carrier required another statementfrom Jones' doctor. Jones secured a statement from hisdoctor and delivered it to Mrs. McAnally. She informedJones that he was required to bring a doctor's statementevery week, that this was a new policy.18 After Jones leftMcAnally's office he informed the Board agent by tele-phone that he would like a letter from the insurance com-pany with respect to its new policy requiring a doctor'sstatement every week. Without filing any further doctor'sstatements with the insurance carrier Jones began to re-ceive his disability payment checks regularly and also re-ceived a check for the weeks that the disability paymentshad been suspended.19 McAnally testified that she resumeddisability payments to Jones after she had received a tele-phone call from "one of the girls that works for the unionhall ... [who] told me that he [Ellis] said to start paying."Although the disability payments to Jones were suspend-ed for a period of 3 to 4 weeks upon the instructions -ofUnion President Ellis, there is no evidence that the suspen-sion was ordered because of Jones' nonmembership in theUnion. One may suspect that Ellis suspended the disabilitypayments to Jones in order to take advantage of the situa-tion to arrange a meeting with Jones and perhaps persuade17McAnally testified that she did not think that Ellis at any other timehad told her to stop payments to any other individual.18McAnally testified that she did not recall telling Jones to bring adoctor's statement each week but that she could have done so.19 Jones testified that the disability payments were resumed as of June 25when he received two checks from the insurance carrier. 316DECISIONSOF NATIONAL LABOR RELATIONS BOARDJones to join the Union. However, a finding of unfair laborand the entire record in these proceedings, and pursuant topractices cannot be based upon suspicion alone. There isSection 10(c) of the Act, I hereby issue the following rec-no other evidence, direct or circumstantial, which supportsommended:General Counsel's contention that Jones' disability pay-mentswere suspended because of his nonmembership inthe Union.CONCLUSION OF LAwRespondents have not engaged in the violations of theAct alleged in the complaint.Upon the foregoing findings of fact,conclusion of law,ORDER20The complaint is herein dismissed in its entirety.20 In the event no exceptions are filed as providedby Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, asprovided in Sec.102.48 of the Rules and Regulations,be adoptedby the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.